In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                  No. 07-21-00066-CR
                                  No. 07-21-00067-CR
                                  No. 07-21-00068-CR

                            HASSEH EL BEY, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE

                         On Appeal from the 222nd District Court
                                  Oldham County, Texas
                Trial Court Nos. OCR-20F-043, OCI-20I-023, OCR-20I-086,
                            Honorable Roland D. Saul, Presiding

                                     May 17, 2021
                           MEMORANDUM OPINION
                       Before PIRTLE and PARKER and DOSS, JJ.


      Appellant, Hasseh El Bey, proceeding pro se, filed notices of appeal from the

“information, complaint, judgment, and capias” purportedly issued by the trial court in

these criminal proceedings. We dismiss the appeals for want of jurisdiction.


      The trial court clerk has certified that no judgment of conviction or sentence has

been entered in these causes. Because our appellate jurisdiction in criminal matters is
limited to judgments of conviction or where jurisdiction has been expressly granted by

law, we notified Appellant that the appeals were subject to dismissal unless he could show

grounds for continuing them. See Abbott v. State, 271 S.W.3d 694, 696-97 (Tex. Crim.

App. 2008).


       Appellant filed a response asserting that he seeks to appeal the pretrial errors of

the trial court, including a judgment nisi and capias issued for his failure to appear in court

and an order denying his motion to dismiss his criminal charges. However, such pretrial

rulings are not judgments of conviction and we have found no authority granting this Court

jurisdiction to review them. See Neal v. State, No. 07-18-00273-CV, 2018 Tex. App.

LEXIS 6366, at *3 (Tex. App.—Amarillo Aug. 14, 2018, no pet.) (per curiam) (mem. op.)

(dismissing appeal from judgment nisi because the judgment is an interlocutory order, not

appealable until final judgment); Ahmad v. State, 158 S.W.3d 525, 527 (Tex. App.—Fort

Worth 2004, pet. ref’d) (concluding that an appeal from the denial of a motion to quash

an indictment is not a permissible interlocutory appeal).


       For these reasons, we dismiss Appellant’s appeals for want of jurisdiction.


                                                          Per Curiam


Do not publish.




                                              2